DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/319,688 application filed 01/22/2019.  Examiner acknowledges the reply filed 02/18/2021, in which claims 10, 14-16 and 22-25 were amended, claim 29 was canceled, and claim 30 was newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the limitation “seal in contact with the membrane is made from a porous material” is unclear since claim 10, upon which claim 16 depends, recites that the seal comprises the membrane. Thus, it is not clear how the seal can be “in contact” with the membrane and also be a component of the membrane itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15, 18-28 and 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon et al (U.S. Pat. 4,572,210, hereinafter “McKinnon”).
Regarding claim 10, McKinnon discloses a plunger 21 (Figs. 1, 5) for a syringe 10 (Fig. 1), the plunger comprising a head (i.e., the distal portion of the plunger 21) for reciprocating within a chamber 19 (Figs. 1, 5) of the syringe 10, the head comprising a seal 18 (Fig. 5) which is impermeable to liquid but permeable to gas (col. 4, line 62 to col. 5, line 4), the seal comprising a semi-permeable membrane (see Fig. 5 and col. 4 lines 51 to col. 5, line 5, describing a hydrophobic membrane 28 that covers the seal 18 in order to enable the seal to act as a vent for the passage of air through passage 26/46 while preventing liquid flow therethrough), wherein the membrane 28 forms or defines 
Regarding claim 11, McKinnon discloses that the membrane 28 forms or defines substantially the entire surface of the plunger 21 and/or of the seal 18 in contact with liquid and/or gas contained in the chamber 19 (i.e., as described above, the membrane defines the surface of both the plunger and the seal that could be exposed to gas or liquid contained in the chamber).
Regarding claim 12, McKinnon discloses that the portion of the plunger 21, head and/or seal 18 in contact with and/or exposed to the space and/or to liquid and/or gas contained in the chamber, is defined by the membrane 28 (i.e., as described above, the seal 18 defines at least a portion of the head of the plunger 21, and the membrane 28 defines the portion of each feature that could be exposed to liquid and/or gas within the space of chamber 19)
Regarding claim 13, McKinnon discloses that the head comprises a reservoir 26 (Fig. 5) in fluid communication with the seal 18 to accommodate gas passing through the seal (see col. 5, lines 3-5).

Regarding claims 15 and 22-25, McKinnon discloses that the head and/or seal 18 is made from a porous material capable of receiving, accommodating, and/or storing gas which passes through the membrane (i.e., the seal 18 comprises the membrane 28 which is made from a porous, hydrophobic membrane such as a Versapor membrane which can receive and accommodate gas therethrough).
Regarding claim 18, McKinnon discloses a syringe 10 (Fig. 1) comprising a chamber 19 (Fig. 1) for receiving a liquid to be dispensed (the claim does not specify where liquid is dispensed from; while the chamber 19 holds blood, the blood is ultimately dispensed to another location) and a piston 21 (Fig. 1) for reciprocating with the chamber, the piston comprising a plunger according to claim 10.
Regarding claim 19, McKinnon discloses that the portion of the plunger 21, head and/or seal 18 in contact with and/or exposed to the space and/or to liquid and/or gas contained in the chamber, is defined by the membrane (as described above with respect to claim 10).
Regarding claims 20 and 21, McKinnon discloses that the head comprises a reservoir 26 (Fig. 5) in fluid communication with the seal 18 to accommodate gas passing through the seal (see col. 5, lines 3-5).
Regarding claim 26, McKinnon discloses a syringe 10 (Fig. 1) comprising a chamber 19 (Fig. 1) for receiving a liquid to be dispensed (the claim does not specify where liquid is dispensed from; while the chamber 19 holds blood, the blood is 
Regarding claim 27, McKinnon discloses a syringe 10 (Fig. 1) comprising a chamber 19 (Fig. 1) for receiving a liquid to be dispensed (the claim does not specify where liquid is dispensed from; while the chamber 19 holds blood, the blood is ultimately dispensed to another location) and a piston 21 (Fig. 1) for reciprocating with the chamber, the piston comprising a plunger according to claim 12.
Regarding claim 28, McKinnon discloses a syringe 10 (Fig. 1) comprising a chamber 19 (Fig. 1) for receiving a liquid to be dispensed (the claim does not specify where liquid is dispensed from; while the chamber 19 holds blood, the blood is ultimately dispensed to another location) and a piston 21 (Fig. 1) for reciprocating with the chamber, the piston comprising a plunger according to claim 13.
Regarding claim 30, McKinnon discloses a plunger 21 (Figs. 1, 5) for a syringe 10 (Fig. 1) having a first end and an opposite distal end that is configured to engage with an applicator 13 (Fig. 1) for a needle 12 (Fig. 1), the plunger 21 comprising: 
a head (i.e., the distal portion of the plunger 21) configured for reciprocating within a chamber of the syringe, the head comprising a seal 18 (Fig. 5), the seal being impermeable to liquid but permeable to gas (see Fig. 5 and col. 4 lines 51 to col. 5, line 5, describing a hydrophobic membrane 28 that covers the seal 18 in order to enable the seal to act as a vent for the passage of air through passage 26 while preventing liquid flow therethrough), 
wherein the seal is provided, at an end portion of the seal that faces the distal end of the syringe, with a semi-permeable membrane 28 (Fig. 5; see also description .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al (U.S. Pat. 4,572,210) in view of Cohen et al (U.S. Pat. 6,648,836 B2, hereinafter “Cohen”).
Regarding claims 16 and 17, it is noted that McKinnon does not appear to disclose that a portion of the head and/or seal in contact with the membrane is made from foam, and as per claim 17, foam rubber and/or foam plastic.
Cohen discloses a seal for a syringe in which the seal comprises a membrane formed of, for example, a plastic body portion in the form of a foam (col. 2, lines 58-67). A skilled artisan would have found it obvious at the time of the invention to form the seal of McKinnon from a foam plastic, as taught in Cohen, as this material was known to be suitable for the intended use at the time of the invention (see Cohen at col. 2, lines 60-62) and would have been known to be flexible, easy to manufacture and safe for medical use. 

Response to Arguments
Applicant's arguments filed 02/18/2021. The objections to the drawings and rejections under section 112(b) have been withdrawn, with the exception of a rejection to claim 16 and all claims depending therefrom (see above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2021